UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6857


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLIVER SNEED, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00296-REP-2)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oliver Sneed, Jr., Appellant Pro Se. Gurney Wingate Grant, II,
Norval George Metcalf, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Oliver Sneed, Jr., appeals the district court’s order

denying his motion to compel the Government to file a Fed. R.

Crim. P. 35(b) motion.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     United States v. Sneed, No. 3:08-cr-

00296-REP-2 (E.D. Va. Apr. 20, 2012).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2